Title: To George Washington from Samuel Powel, 25 July 1787
From: Powel, Samuel
To: Washington, George



Dear Sir
[Philadelphia] Wednesday 25 July 1787

I have just seen the Coach-painter, whose prices are as follows

                             
               
                  chariot Ground
                  that is painting the Body
                  £ 5.   
               
               
                  Solid Gilding
                  that is the whole Moulding
                  5. 5.
               
               
                  Full do
                  that is in all the Hollows
                  3.15.
               
               
                  Half do
                  that is only round the
                  2.10.
               
               
                  
                  Pannels
                  
               
               
                  Ornaments
                  that is Arms &c.
                  3.   
               
               
                  Painting the Carriage
                  
                  2.10.
               
               
                  Gilding the Springs
                  
                  2.10.
               
            
At the above prices, the Chariot Body is to be painted in Varnish, the Surface polished & reduced to a perfect Smoothness—In this Case no Varnish is put on after the painting is perfected.

There is another Mode of doing the Work, which is by painting first & varnishing after the painting is perfected, which looks very well but is not equally durable. This last Mode lessens the Expence £2.10.
The Painter informs me that it will take from four to five Weeks, according to the Weather, to perfect his Work. I have not made any Sort of Contract or mentioned any Name to him but, simply, demanded Price & Time. The Coachmaker is from Home so that I do not yet know the Price of Lining, but ⟨sh⟩all know it to Day. I am, with great Respect Dear Sir, Your most obedt humble Servt

Samuel Powel


The price for lining is £3 exclusive of the Cloth & Lace. A tolerable Cloth may be had, as the Coachmaker tells me, for 32/ ⅌ Yard—It will take about Five Yards—Lace from 15d. to 2/ ⅌ Yard—about 20 Yards of Lace—One Week will be required for lining a Chariot.

